Citation Nr: 0718599	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-30 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension with 
headaches, to include on a secondary basis.

3.  Entitlement to service connection for tinnitus, to 
include on a secondary basis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1975.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal of an August 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.


REMAND

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) a link, established by medical 
evidence, between current PTSD symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2006).

The medical evidence shows that the veteran has been 
diagnosed with PTSD, but the evidence currently of record 
does not establish his participation in combat with the enemy 
or corroborate the occurrence of a stressor supporting the 
diagnosis of PTSD.

Although some of the veteran's alleged stressors are not 
verifiable or do not appear to have contributed to his 
development of PTSD, at his November 2005 Travel Board 
Hearing, he testified that while assigned to the 616th 
Maintenance Group at Tan Son Nhut Air Base from August 1968 
to September 1969, his unit was subjected to frequent rocket 
attacks.  The veteran also claimed that the he was 
approximately 300 yards from the closest attack and that a 
clerk was wounded or killed in one such rocket attack.  These 
attacks are potentially verifiable but the RO has not 
undertaken any development to do so.  

The veteran also contends that he has hypertension with 
headaches, secondary to his service-connected diabetes 
mellitus.  In the Board's opinion, he should be afforded a VA 
examination to determine the etiology of his hypertension.

The veteran also contends that he has developed tinnitus as a 
result of medication (Prozac) taken for PTSD and depression.  
The veteran also contends that he has constant ringing in his 
ears which he believes is a result of noise exposure in 
service.  Specifically, during his November 2005 hearing, the 
veteran testified that while serving as an aircraft 
maintenance specialist in service, he was exposed to noise 
from jet aircraft engines.  Although outpatient treatment 
records from the VA Medical Center in Memphis, Tennessee do 
not show complaints of tinnitus from the veteran until 2002, 
his Form DD-214 does show that he served as an aircraft 
maintenance specialist in service.  Therefore, the Board 
finds that in light of the veteran's contentions and the 
circumstances of his service, he should be afforded a VA 
examination to determine the etiology of any currently 
present tinnitus. 

In addition, while the case is in remand status, the veteran 
should be provided notice in compliance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  In response to all three of his 
claims, the veteran should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), to include the notice 
specified by the Court in Dingess/Hartman 
and notice that he should submit any 
pertinent evidence in his possession.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If it is unable 
to obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, the RO or the AMC should contact 
the U.S. Army and Joint Services Records 
Research Center (JSRRC), formerly known as 
the U.S. Armed Forces Service Center for 
Unit Records Research (CURR) and request it 
to verify the veteran's allegation that his 
unit was subjected to rocket attacks by the 
enemy.

4.  If, and only if, an in-service stressor 
event is verified by the JSRRC, the veteran 
should be scheduled for a VA psychiatric 
examination to determine whether he has 
PTSD (under DSM-IV criteria) related to the 
verified event(s) in service.  The 
veteran's claims folder must be made 
available to and reviewed by the examiner.  
If PTSD is diagnosed, the examiner should 
identify the elements supporting the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the veteran 
does not meet the criteria for this 
diagnosis.  

5.  The RO or the AMC should arrange for 
the veteran to undergo a VA examination by 
a physician with appropriate expertise to 
determine the etiology of his hypertension 
with headaches.  The claims folder must be 
made available to and reviewed by the 
examiner.  Any indicated studies should be 
performed.  The examiner should provide an 
opinion as to whether there is a 50 percent 
or better probability that the veteran's 
hypertension is etiologically related to 
his active service or was caused or 
chronically worsened by service-connected 
disability.  The rationale for all opinions 
expressed must also be provided.

6.  The veteran should also be afforded a 
VA examination to determine the nature and 
etiology of any currently present tinnitus.  
The claims folders must be made available 
to and reviewed by the examiner.  Any 
indicated studies should be performed.  

A diagnosis of tinnitus should be 
confirmed or ruled out.  If tinnitus 
is diagnosed, the examiner should 
provide an opinion as to whether 
there is a 50 percent or better 
probability that the disorder is 
etiologically related to noise 
exposure in service.  

The examiner should also provide an 
opinion as to whether there is a 50 
percent or better probability that 
the veteran's tinnitus was caused or 
chronically worsened by medication 
taken for PTSD and depression.

The rationale for all opinions 
expressed must also be provided.

7.  After completion of the above and any 
other development it determines to be 
warranted, the RO or the AMC should 
readjudicate the issues on appeal on a de 
novo basis.  If any of the benefits sought 
on appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the requisite opportunity 
to respond.  The case should then be 
returned to the Board for further appellate 
action, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  The veteran need take no action 
until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



